Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000080
                                                           23-JUL-2013
                                                           11:12 AM
                            SCWC-12-0000080

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         MARK C. KELLBERG, Petitioner/Appellant-Appellant,

                                   vs.

         COUNTY OF HAWAI#I; HAWAI#I COUNTY BOARD OF APPEALS;
              HAWAI#I COUNTY DEPARTMENT OF PUBLIC WORKS;
       WARREN H.W. LEE in his official capacity as Director,
            County of Hawai#i Department of Public Works,
                   Respondents-Appellees-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000080; CIV. NO. 11-1-0185)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Appellant-Appellant’s application for writ

 of certiorari filed on June 18, 2013, is hereby rejected.

           DATED:    Honolulu, Hawai#i, July 23, 2013.

 Mark C. Kellberg                        /s/ Mark E. Recktenwald
 petitioner pro se
                                         /s/ Paula A. Nakayama
 Michael J. Udovic
 for respondent County of                /s/ Simeon R. Acoba, Jr.
 Hawai#i, Hawai#i County
 Department of Public Works and          /s/ Sabrina S. McKenna
 Warren H.W. Lee
                                         /s/ Richard W. Pollack
 Renee N.C. Schoen for
 respondent Hawai#i County Board
 of Appeals